DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-32 and 6-24, respectively, of copending Application No. 15/784,064 in view of Guttman et al. (hereinafter Guttman), US 2012/0159450 A1.

Regarding Claims 1-24, in the table below, the left side contain claims 1-24 in the instant application while the right side contains portions of claims 28-32 and 6-24, bolded in the table below:
16/710,754 (Instant Application)
15/784,064 (Copending Application)
(Claim 1) An electronic product testing system, comprising:  

a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide a product testing instruction; and 



a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking; 

wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium, the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction; and 

wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product.
(Claim 28) An electronic product testing system, comprising: 

a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested, wherein the testing interface includes a field to provide product testing instruction for testing whether a specific feature of the product fails or not; and 

a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking; 

wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium, the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction.
(Claim 2) The product testing system of claim 1, wherein the tracking device is configured to track both the cursor movement and the selection of the item.
(Claim 29) The product testing system of claim 28, wherein the tracking device is configured to track both the cursor movement and the selection of the item.
(Claim 3) The product testing system of claim 2, further comprising a graphic generator configured to generate a graphic representing the tracked movement.
(Claim 30) The product testing system of claim 29, further comprising a graphic generator configured to generate a graphic representing the tracked cursor movement.

(Claim 31) The product testing system of claim 30, wherein the graphic comprises a line traversing a plurality of cursor positions.
(Claim 5) The product testing system of claim 4, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item.
(Claim 32) The product testing system of claim 31, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item.
(Claim 6) The product testing system of claim 1, wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions is retrievable from the database for presentation over the digital image.
(Claim 6) The product testing system of claim 28, wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions are retrievable from the database for presentation over the digital image.
(Claim 7) The product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester.
(Claim 7) The product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester.
(Claim 8) The product testing system of claim 1, wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.
(Claim 8) The product testing system of claim 28, wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.
(Claim 9) The product testing system of claim 1, further comprising a video generator configured to generate a video of the tracked interaction.
(Claim 9) The product testing system of claim 28, further comprising a video generator configured to generate a video of an tracked interaction of a tester with the digital image.
(Claim 10) The product testing system of claim 1, wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.
(Claim 10) The product testing system of claim 28, wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.

(Claim 11) The product testing system of claim 10, wherein the non-transitory medium is configured to store an answer of the question in a test result file.
(Claim 12) The product testing system of claim 1, wherein the product testing instruction comprises first instruction to perform a first task for testing the product.
(Claim 12) The product testing system of claim 28, wherein the product testing instruction comprises first instruction to perform a first task for testing the product.
(Claim 13) The product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product.
(Claim 13) The product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product.
(Claim 14) The product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task, and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task.
(Claim 14) The product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task, and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task.
(Claim 15) The product testing system of claim 1, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product.
(Claim 15) The product testing system of claim 28, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product.
(Claim 16) The product testing system of claim 15, wherein the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time wasted in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing.
(Claim 16) The product testing system of claim 15, wherein the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing.
(Claim 17) The product testing system of claim 1, further comprising a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image.
(Claim 17) The product testing system of claim 28, further comprising a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image.

(Claim 18) The product testing system of claim 28, wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product, and also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.
(Claim 19) The product testing system of claim 1, further comprising a test result retriever configured to obtain a first testing result for the product.
(Claim 19) The product testing system of claim 28, further comprising a test result retriever configured to obtain a first testing result for the product.
(Claim 20) The product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product.
(Claim 20) The product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product.
(Claim 21) The product testing system of claim 1, wherein the product testing data comprises an interaction image indicating the tracked interaction, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.
(Claim 21) The product testing system of claim 28, wherein the product testing data comprises an interaction image indicating a tracked interaction of a tester with the digital image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.
(Claim 22) The product testing system of claim 1, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application.
(Claim 22) The product testing system of claim 28, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application.
(Claim 23) The product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a hand-held device.
(Claim 23) The product testing system of claim 28, wherein the testing device is configured to provide the digital image for display on a hand-held device.
(Claim 24) The product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen.
(Claim 24) The product testing system of claim 28, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen.

Note: the claim limitation “time wasted in the product testing” in dependent claim 16 of the Instant Application is construed to be encompassed by the claim limitation “time lapsed before a first link is clicked” in claim 16 of the Copending Application 15/784,064.

Regarding independent claim 1, in the same field of endeavor, Guttman teaches wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product ([0045] FIG. 2 a recorder browser 202 receives input which is mapped at the element 130 level by interactivity testing code 204 to provide corresponding interaction with one or more player browser 206…the user input is applied to the pertinent player elements to test their interactive behavior under the guidance of simulations of the input directed at the recorder browser, [0050] DOM elements are associated with a specific web page.  That is, a particular web page will be loaded into a recorder browser 202, and the records 214 will reference that web page’s elements 130.  The same web page, to the extent web pages loaded into different browsers are the same, will be loaded into the player browsers 206 so play playback of the records 214 can apply the inputs to the same DOM elements, [0054] In some embodiments, the interactivity testing code 204 includes a command window 222, and the interactivity testing code is configured to perform at least one of the following command window operations, [0059] A Select-Players command 224 limits execution of a command to a specified proper subset of a set of one or more player browsers 206; thus – recorder browser with interactivity testing code 204 includes a command window (wherein the testing interface) configured to perform a Select-Players command (is configured to allow) that limits execution of a command to a specified proper subset of a set of one or more player browsers (wherein limiting execution of 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product as suggested by Guttman.  Doing so would be desirable to provide solutions for testing cross-browser interactivity such as JavaScript® code behaviors and animations, as well as Cascading Style Sheet CSS code behaviors (Guttman [0019]).
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claims 1, 3 and 9 are objected to because of the following informalities:  
Claim 1 in the preamble “An electronic product testing system” should be --A product testing system-- as all the other dependent claims of claim 1 recite “the product testing system of claim 28”.
Claim 3, line 2, in the claim limitations “representing the tracked movement” should be --representing a tracked movement-- as otherwise there is lack of antecedent basis for this claim limitation.  
Claim 9, line 2, in the claim limitations “a video of the tracked interaction” should be --a video of a tracked interaction-- as otherwise there is lack of antecedent basis for this claim limitation.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-3, 6-11, 14-21 and 23-24 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1, claim limitations “a testing device configured to generate and to provide a testing interface for presenting a digital image of a product being tested” and “a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking…also…to output the product testing data for storage” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a testing device” and “a tracking device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
“a testing device” coupled with functional language “generate and to provide a testing interface for presenting a digital image of a product being tested”
“a tracking device” coupled with functional language “tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
A testing device was found described in [0135]-[0138] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0063].
A tracking device was found described in [0136]-[0139] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0071].
Regarding claim 2, claim limitations “the tracking device is configured to track both the cursor movement and the selection of the item” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the tracking device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
“the tracking device” coupled with functional language “track both the cursor movement and the selection of the item”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
The tracking device was found described in [0136]-[0139] wherein a device may be a processor, a computer, a server, a database, etc. and behavior was found at [0071]-[0072].
Regarding claim 3, claim limitations “a graphic generator configured to generate a graphic representing the tracked cursor movement” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a graphic generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“A graphic generator” coupled with functional language “generate a graphic representing the tracked cursor movement”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A graphic generator was found described in [0135]-[0138] implemented by a device that may be a processor, a computer, a server, a database, etc. and behavior was found at [0072].
Regarding claim 6, claim limitations “a database configured to store a file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a database” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a database” coupled with functional language “store a file”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a database was found described in [0077] to be implemented by a non-transitory medium that may be any memory or storage device and behavior was found at [0076].
Regarding claim 7, claim limitations “the database configured to store the cursor positions” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the database” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the database” coupled with functional language “store the cursor positions”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: a database was found described in [0077] to be implemented by a non-transitory medium that may be any memory or storage device and behavior was found at [0077].
Regarding claim 8, claim limitations “the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the text, or any combination of the foregoing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the tracking device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
“the tracking device” coupled with functional language “track a selection of the tab, a selection of the button, a selection of the text, or any combination of the foregoing”
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:

	Regarding claim 9, claim limitations “a video generator configured to generate a video of an tracked interaction of a tester with the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a video generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“A video generator” coupled with functional language “generate a video of an tracked interaction of a tester with the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A video generator was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0077].
Regarding claim 10, claim limitations “the testing device is further configured to present a question” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “present a question”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or 
Regarding claim 11, claim limitations “the non-transitory medium is configured to store an answer of the question in a test result file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the non-transitory medium” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the non-transitory medium” coupled with functional language “store an answer of the question in a test result file”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the non-transitory medium was found described in [0077] to be implemented by any memory or storage device and behavior was found at [0067].
Regarding claim 14, claim limitations “the non-transitory medium is configured to store an answer of the question in a test result file” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the non-transitory medium” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the non-transitory medium” coupled with functional language “store an answer of the question in a test result file”

Regarding claim 15, claim limitations “a testing monitoring module configured to monitor a progress of a product testing for the product” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a testing monitoring module” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a testing monitoring module” coupled with functional language “monitor a progress of a product testing for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A testing monitoring module hardware was found described in [0136] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0099].
Regarding claim 16, claim limitations “the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic 
	“the testing monitoring module” coupled with functional language “determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the testing monitoring module was found described in [0136] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0099].
	Regarding claim 17, claim limitation “a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders “a monitoring module” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a monitoring module” coupled with functional language “detect an occurrence of an event due to an interaction of a product tester with the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: A monitoring module and its explicit 
Regarding claim 18, claim limitations “the testing device is configured to provide the digital image and the product testing instructions” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image and the product testing instructions”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0064].
	Regarding claim 19, claim limitations “a test result retriever configured to obtain a first testing result for the product” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a test result retriever” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a test result retriever” coupled with functional language “obtain a first testing result for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or 
	Regarding claim 20, claim limitations “the test result retriever is also configured to obtain a second testing result for the product” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the test result retriever” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the test result retriever” coupled with functional language “obtain a second testing result for the product”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test result retrieval module was found described in [0135] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0088]-[0089].
Regarding claim 21, claim limitations “a report generator configured to generate a report” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “a report generator” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“a report generator” coupled with functional language “generate a report”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or 
Regarding claim 23, claim limitations “the testing device is configured to provide the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described in [0135]-[0138] to be a device implemented by a processor, a computer, a server, a database, etc. and behavior was found at [0068].
Regarding claim 24, claim limitations “the testing device is configured to provide the digital image” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “the testing device” coupled with functional language and do not provide sufficient structure or a preceding structural modifier:
	“the testing device” coupled with functional language “provide the digital image”
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: the test device was found described 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 1, 9, 12-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit et al. (hereinafter Margalit), US 2012/0159450 A1, in view of Guttman et al. (hereinafter Guttman), US 2011/0191676 A1.

Guttman was disclosed in an IDS dated 9/19/2020.

Regarding independent claim 1, Margalit teaches an electronic product testing system ([0016] FIG. 1 system 100 with application under test 104), comprising:  a testing device ([0018] workstation 108 of FIG. 1) configured to generate and to provide a testing interface for presenting a digital image of a product being tested ([0017] FIG. 1 the application under test 104 (a product being tested) is displayed on the display monitor of the workstation within a user interface 106 (wherein the displayed screen on the monitor of the application under test 104 equates to a digital image of), [0019] to display the subtitle bar 102 within the user interface 106 (a testing interface for), the workstation 108 includes a subtitle manager 110 coordinating the display of (configured to generate and to provide) the subtitle bar 102 with actions performed by a tester on the application under test 104), wherein the testing interface includes a field to provide a product testing instruction ([0019] to display the subtitle bar 102 (includes a field) within the user interface 106 (wherein the testing interface), the workstation 108 includes a subtitle manager 110 coordinating the display of  the subtitle bar 102 with actions performed by a tester on the application under test 104…in other examples, the subtitle manager 110 receives commands from a tester to display test ; and a tracking device configured for tracking a cursor movement with respect to the digital image, and/or a selection of an item in the digital image, and to generate product testing data based on a result of the tracking ([0041] the feedback processor 120 (a tracking device) also processes test feedback information received from the application under test 104, [0043] the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines (configured for tracking) that the selected link (a cursor movement with respect to the digital image and/or a selection of an item) is associated with a currently displayed (in the digital image) test instruction that directs the tester to select the link.  Because the tester correctly performed the test instruction, the feedback processor 120 records (and to generate) that the test instruction was performed as test results (product testing data based on a result of the tracking)); wherein the tracking device is also configured to output the product testing data for storage in a non-transitory medium ([0043]The feedback processor 120 (wherein the tracking device) then stores (is also configured to output for storage) the test script, including the test results (the product testing data), to the test script database 124 (in a non-transitory medium)), the non-transitory medium having a database structure that is configured to store the product testing data in association with the digital image and the product testing instruction ([0027] each test script includes one or more test instructions that describe how a respective application under test 104 is to be tested, [0043] The feedback processor 120 then stores (that is configured to store) the test script, e.g. including the one or more testing .
Margalit does not expressly teach wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product.  
However, Guttman teaches wherein testing interface is configured to allow a selection of one or more browsers or platforms in which to test product ([0045] FIG. 2 a recorder browser 202 receives input which is mapped at the element 130 level by interactivity testing code 204 to provide corresponding interaction with one or more player browser 206…the user input is applied to the pertinent player elements to test their interactive behavior under the guidance of simulations of the input directed at the recorder browser, [0050] DOM elements are associated with a specific web page.  That is, a particular web page will be loaded into a recorder browser 202, and the records 214 will reference that web page’s elements 130.  The same web page, to the extent web pages loaded into different browsers are the same, will be loaded into the player browsers 206 so play playback of the records 214 can apply the inputs to the same DOM elements, [0054] In some embodiments, the interactivity testing code 204 includes a command window 222, and the interactivity testing code is configured to perform at least one of the following command window operations, [0059] A Select-Players command 224 limits execution of a command to a specified proper subset of a set of one or more player browsers 206; thus – recorder browser with interactivity testing code 204 includes a command window (wherein testing interface) configured to perform a 
Because Margalit and Guttman address the same issue of tracking user interactions within a graphical user interface while testing a displayed application on a computing device, accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein testing interface is configured to allow a selection of one or more browsers or platforms in which to test product as suggested by Guttman, with a reasonable expectation of success, such that Margalit’s user interface displaying the application under test further comprises interactivity testing code configured to perform a select-players command that limits execution of a test command to a specific subset of a set of one or more player browsers playing back inputs to test the same web page, as suggested by Guttman, to teach wherein the testing interface is configured to allow a selection of one or more browsers or platforms in which to test the product.  This modification would have been motivated by the desire to provide solutions for testing cross-browser interactivity such as JavaScript® code behaviors and animations, as well as Cascading Style Sheet CSS code behaviors (Guttman [0019]).

Regarding dependent claim 9, Margalit, in view of Guttman, teach all the elements of claim 1. 
 a video generator configured to generate a video of the tracked interaction ([0061] the interactivity testing code 204 is configured to take a screenshot of the browser and/or to record a video of the browser as multiple user inputs are applied to multiple browser Document Object Model elements specified in the cross-browser structure.  Some embodiments insert marker frames in a video of the browser, thereby synchronizing a video clip with local events such as an application of user input to a Document Object Model element, [0067] In some embodiments, the recorder browser, the player browser, and the interactivity testing code all reside on the same device; thus – the interactivity testing code executing on the device of the browser (wherein the interactivity testing code executing on the device of the browser equates to a video generator) is configured to record a video (configured to generate a video) of the browser of local events (of an tracked interaction) such as an application of user input to a Document Object Model element (wherein user input of a Document Object Model element displayed on the browser user interface suggests of a tester with the digital image).  
Because Margalit and Guttman address the same issue of obtaining user interactions of a displayed user interface under test, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teachings of a video generator configured to generate a video of an tracked interaction of a tester with digital image as suggested by Guttman into Margalit’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor that processes test feedback information received from the application under test is further modified with the capability to record a video of further comprising a video generator configured to generate a video of an tracked interaction of a tester with the digital image.  This modification would have been motivated by the desire to provide solutions for testing cross-browser interactivity to ensure that web pages will function similarly in a wide variety of browsers (Guttman [0019]).

Regarding dependent claim 12, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the product testing instruction comprises first instruction to perform a first task for testing the product (see Margalit [0043] a currently displayed test instruction (wherein the product testing instruction comprises first instruction) that directs the tester to select a certain link of the application under test 104 (to perform a first task for testing the product)).  

Regarding dependent claim 13, Margalit, in view of Guttman, teach the product testing system of claim 12, wherein the product testing instruction comprises second instruction to perform a second task for testing the product (see Margalit [0043] Because the tester correctly performed the test instruction, the feedback processor 120 records that the test was performed and determines a next test instruction to be performed (wherein the product testing instruction comprises second .  

Regarding dependent claim 14, Margalit, in view of Guttman, teach the product testing system of claim 13, wherein the product testing data indicates a first tracked interaction for the first task (see Margalit [0041] The feedback processor 102 also processes test feedback information received from…the application under test 104.  Test feedback information may include indications that a test instruction was performed, indications that a test instruction passed or failed, and results of a test instruction…feedback processor 120 creates or updates a test results log within the corresponding test script.  The feedback processor 120 may also link the results to the associated test instruction within the test script, [0043] For example, the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines that the selected link is associated with a currently displayed test instruction that directs the tester to select the link…the feedback processor 120 records e.g. in a corresponding test script that the test instruction was performed and determines a next test instruction in a sequence to be performed upon the successful completion of the current test instruction; thus - the test results (wherein the product testing data) in the recorded test results log would indicate that the currently displayed test instruction (for the first task) that directs the tester to select a certain link (indicates a first tracked interaction) was completed successfully), and wherein the tracking device is also configured to generate additional product testing data indicating a second tracked interaction for the second task (see Margalit [0041] The feedback processor 102 also processes test feedback information received from…the application under test 104.  Test feedback information may include indications that a test instruction was performed, indications that a test instruction passed or failed, and results of a test instruction…feedback processor 120 creates or updates a test results log within the corresponding test script.  The feedback processor 120 may also link the results to the associated test instruction within the test script, [0043] For example, the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines that the selected link is associated with a currently displayed test instruction that directs the tester to select the link…the feedback processor 120 records e.g. in a corresponding test script that the test instruction was performed and determines a next test instruction in a sequence to be performed upon the successful completion of the current test instruction; thus – the feedback processor 120 (and wherein the tracking device) determines (is also configured to) a next test instruction in a sequence to be performed by the tester and will necessarily update the test results log (wherein updating the test result log equates to generate) with the feedback information associated the additional results (additional product testing data) of the next test instruction (the second task) and whether the next test instruction performed by the tester passed or failed (indicating a second tracked interaction for)).  


 15, Margalit, in view of Guttman, teach the product testing system of claim 1, further comprising a testing monitoring module configured to monitor a progress of a product testing for the product (see Margalit [0042] feedback processor 120 (further comprising a testing monitoring module) also monitors (configured to monitor) and/or receives feedback from the application under test 104 (the product).  The feedback may include, for example, an indication that a tester has performed an action directed by a test step (a progress of a product testing for)).  

Regarding dependent claim 16, Margalit, in view of Guttman, teach the product testing system of claim 15, wherein the testing monitoring module is configured to determine a percentage of the product testing completed, a duration spent in the product testing, a number of steps taken in the product testing, time wasted in the product testing, time lapsed before a first link is clicked, or any combination of the foregoing (see Margalit [0042] feedback processor 120 also monitors and/or receives feedback from the application under test 104.  The feedback includes an indication that a tester has performed an action directed by a test step, [0043] the feedback processor records that the test instruction was performed and determines a next test instruction.  The next test instruction may be a next instruction in a sequence to be performed upon the successful completion of the current test instruction; thus – the feedback processor 120 determines (wherein the testing monitoring module is configured to determine) the next instruction in a sequence of test steps upon successful completion of the current test step in the sequence (a number of .

Regarding dependent claim 17, Margalit, in view of Guttman, teach the product testing system of claim 1, further comprising a monitoring module configured to detect an occurrence of an event due to an interaction of a product tester with the digital image (see Margalit [0016] FIG. 1 The application under test 104 can be any type of software application including web pages, [0017] the application under test 104 is displayed within a user interface 106, [0042] feedback processor 120 monitors and receives feedback from the application under test 104.  The feedback may include an indication that a tester has performed an action directed by a test step.  If the feedback processor 120 detects that a result of a test did not match a passing condition, the feedback processor logs test results based on information received from the application under test 104 and the user interface 106, [0043] feedback processor 120 determines that a certain link selected by a tester is associated with a currently displayed test instruction that directs the tester to select the certain link of the application under test 104; thus – the feedback processor 120 (further comprising a monitoring module) detects (configured to detect) whether or not test passes a passing condition (an occurrence of an event) wherein the test is of a tester performing an action, such as for a tester (of a product tester) to select a displayed linked (due to an interaction) within a web page that is the application under test displayed within the user interface (with the digital image)).  

 the product testing system of claim 1, wherein the product comprises a web page, a web site, a computer application, a mobile device application, or a processor application (see Margalit [0016] The application under test 104 can be (wherein the product comprises) any type of software and/or firmware application (or a processor application) including, for example, computer games (a computer application, a mobile device application), webpages (a web page, a web site)).  

Regarding dependent claim 23, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a hand-held device (see Margalit [0017] FIG. 1 the application under test 104 is displayed within a user interface 106 that enables a user of a workstation 108 with a display monitor to view and interact with the application under test 104 (wherein the user interface view on the display monitor of the application under test 104 equates to provide the digital image for display), [0018] workstation 108 (wherein the testing device) may be implemented (is configured) by any type of computing device including a personal computer, a laptop, a smartphone (on a hand-held device), etc.).  

Regarding dependent claim 24, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the testing device is configured to provide the digital image for display on a computer screen or a laptop screen (see Margalit [0017] FIG. 1 the application under test 104 is displayed within a user interface 106 that .  

Claims 2-7, are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Guttman, as applied in the rejection of Claim 1, further in view of Holland et al. (hereinafter Holland), US 2017/0139723 A1.

Regarding dependent claim 2, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the tracking device is configured to track the selection of the item (see Margalit [0041] the feedback processor 120 (wherein the tracking device) also processes test feedback information received from the application under test 104, [0043] the feedback processor 120 may receive feedback from the application under test 104 that a certain link was selected by a tester.  The example feedback processor 120 determines (is configured to track) that the selected link (the selection of the item) is associated with a currently displayed test instruction that directs the tester to select the link).
wherein the tracking device is configured to track both the cursor movement and the selection of the item.
However, Holland teaches wherein tracking device is configured to track both cursor movement and selection ([0028] data recording module 102 (wherein the tracking device) records data (is configured to track) associated with actions made by the user in the GUI environment 104 as user executes one or more operations…Actions that may be made by the user include the user moving a cursor (both cursor movement) within GUI environment 104 and input events executed by the user, e.g. actions made by the user with the position indicator at a selected position in the GUI environment (and selection)).
Because Margalit, in view of Guttman, and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein tracking device is configured to track both cursor movement and selection as suggested by Holland into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor records actions made by the user in the GUI environment as user executes one or more operations including the user moving a cursor and actions made at a selected position in the GUI environment, as suggested by Holland, wherein the GUI environment is applied to the application under test displaying a link that the user can select, as taught by Margalit, to teach wherein the tracking device is configured to track both the cursor movement and the selection of the item.  This modification would have been motivated by the desire to 

Regarding dependent claim 3, Margalit, in view of Guttman and Holland, teach the product testing system of claim 2, further comprising a graphic generator configured to generate a graphic representing the tracked movement (see Holland [0037] data recording module 102 (further comprising a graphic generator) generates graphical representation 110 (configured to generate a graphic) after retrieving recorded data from database 108, [0040] graphical representation 110 includes map 112...includes input events 204 and movement lines 202...show the user’s sequential usage path e.g. indicator movement (representing the tracked movement)).  

Regarding dependent claim 4, Margalit, in view of Guttman and Holland, teach the product testing system of claim 3, wherein the graphic comprises a line traversing a plurality of cursor positions (see Holland [0040] graphical representation 110 includes (wherein the graphic comprises) map 112...includes input events 204 and movement lines 202...show the user’s sequential usage path e.g. indicator movement…Movement lines 202 are shown as straight lines between sequential input events 204 in FIG. 3…e.g. how the user moved the indicator cursor from one input event to the next input event…in some embodiments…data for exact movement of the indicator may be recorded and used to generate movement lines 202 (comprises a line traversing a plurality of cursor positions)).  

Regarding dependent claim 5, Margalit, in view of Guttman and Holland, teach the product testing system of claim 4, wherein the graphic further comprises a selection identifier identifying a position of the selection of the item (see Holland [0029] indicator 200 may be a cursor arrow that identifies a position within GUI environment 104, [0040] graphical representation 110 includes map 112...includes input events 204 and movement lines 202, [0042-0043] different symbols are used to describe different input events 204…depicted in maps 112, shown in FIG. 3.  FIG. 4 depicts a representation of embodiments of different symbols for different input events 204...input events 204B are click events; wherein FIG. 3 shows graphical representation 110 (wherein the graphic) shows click event symbol 204B (further comprises a selection identifier) at various positions of click event (identifying a position of) of cursor indicator 200 within GUI environment 204 and the combination of Margalit, Guttman and Holland taught that the GUI environment is applied to the application under test wherein a user is directed to select a displayed link (the selection of the item)).  

Regarding dependent claim 6, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the non-transitory medium comprises a database configured to store a file having the product testing data (see Margalit [0041] feedback processor 120 creates or updates a test results log within the corresponding test script…In this manner, a tester may access a test script to view test results, [0043] The feedback processor 120 then stores the test script (configured to .
Margalit and Guttman do not expressly teach a database configured to store a plurality of cursor positions as data, wherein the cursor positions are retrievable from the database for presentation over the digital image.  
However, Holland teaches a database configured to store a plurality of cursor positions as data ([0032] data recording module 102, shown in FIG. 1, records movement of indicator 200…sequentially as the movement…occurs, [0033] Recording indicator movements…sequentially may include…recording movement of indicator e.g. cursor between input events driven by a mouse e.g. recording user controlled movement of indicator between mouse clicks, [0036] the data recorded by data recording module 102 e.g. the usage data associated with actions made by the user in GUI environment 104 is provided to database 108; thus – data recording module 102 provides database 108 (a database) with the recording (configured to store) of sequential movements of cursor as usage data (a plurality of cursor positions as data) associated with actions made by the user in the GUI environment), wherein the cursor positions are retrievable from the database for presentation over digital image ([0037] In some embodiments, data recording module 102 generates graphical representation 110 after retrieving recorded data from database 108, [0038] FIG. 3 graphical representation 110 may be overlayed or displayed on top of GUI environment 104 such that the graphical representation displays the recorded data in the same context as the data that was recorded in the context of GUI environment 104 associated with software application 106, [0040] graphical representation 110 includes map 112 that charts .
Because Margalit, in view of Guttman, and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a database configured to store a plurality of cursor positions as data, wherein the cursor positions are retrievable from the database for presentation over the digital image as suggested by Holland into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit’s test script database that includes the test results is further modified to be provided with data recorded of cursor movement made by the user in the GUI environment and further to retrieve the recorded data and generate a graphical representation showing movement lines of cursor indicator movement displayed on top of the GUI environment displayed, as suggested by Holland, wherein the GUI environment is the application under test displayed user interface, as taught by Margalit, to teach wherein the non-transitory medium comprises a database configured to store a file having a plurality of cursor positions as the product testing data, wherein the cursor positions are retrievable from the database for presentation over the digital image.  This modification would 
 
Regarding dependent claim 7, Margalit, in view of Guttman and Holland, teach the product testing system of claim 6, wherein the database is configured to store the cursor positions in association with an identity of a product tester (see Holland [0028] data recording module 102 records data associated with actions made by users in GUI Environment 104…Actions include the user moving a cursor or other position indicator within GUI environment 104, [0036] the data recorded by data recording module 102 e.g. the usage data associated with actions made by the user in GUI environment 104 is provided to database 108, [0037] data recording module 102 generates graphical representation 100 after retrieving recorded data from database 108.  Graphical representation 110 may provide a representation of the recorded data for a usage session for a user, [0040] graphical representation 110 includes map 112 that charts usage of software application 106 over time as recorded in one or more usage sessions by data recording module 102.  Movement lines 202 show user’s sequential indicator movement.  In some embodiments data for exact movement of the indicator may be recorded and used to generate movement lines 202, [0051] data recording module 102 retrieves data in response to a user login with the identity of the user.  After data recording module 102 retrieves data from database 108, the data recording module may generate map 112 to generate graphical representation 110, [0056] data recording module 102 may record data associated with actions made by .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Guttman, as applied in the rejection of Claim 1, and further in view of Howett et al. (hereinafter Howett), US 2015/0205450 A1.

Regarding dependent claim 8, Margalit, in view of Guttman, teach all the elements of claim 1.
Margalit and Guttman do not expressly teach wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing.  
However, Howett teaches wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing ([0128] In this example, the ; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing ([0129] second information structure 410 is used to configure a user device to track the occurrence of click events involving the button having the substituted text, “Ok”.  It is noted that one use of the first and second information structure is for testing…the second information structure can be used to configure the device (wherein the second information structure configuring the device equates to and wherein the tracking device is configured) to track each application user click on (to track a selection of) the button labeled “Ok” (a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing) and to transmit information to a monitoring system).
Because Margalit, in view of Guttman, and Howett address the same issue of tracking selection of user interface items for testing, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein the item comprises a tab, a button, an icon, or a text, or any combination of the foregoing; and wherein the tracking device is configured to track a selection of the tab, a selection of the button, a selection of the icon, a selection of the text, or any combination of the foregoing as suggested by Howett into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit’s feedback processor that processes test feedback   This modification would have been motivated by the desire to allow for AB testing to ascertain user reaction to runtime changes to user interface elements of an application user interface (Howett [0062]). 

Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Guttman, as applied in the rejection of Claim 1, and further in view of Mestres et al. (hereinafter Mestres), US 2012/0131476 A1.

Regarding dependent claim 10, Margalit, in view of Guttman, teach all the elements of claim 1.
Margalit and Guttman do not expressly teach wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction. 
 However, Mestres teaches wherein testing device ([0034] after presenting the thus created tasks to participants 120 through virtual moderator module running on virtual moderator server 230 (wherein testing device)) is further configured to present a question after a task has been performed in accordance with product testing instruction ([0042] the target web site under test will be verified whether it includes a proprietary tracking code.  In an embodiment, the tracking code is a UserZoom JavaScript code that pop-ups a series of tasks to the participants, [0043] a task is described to participants (product testing instruction) and virtual moderator module 230 determines 
Because Margalit, in view of Guttman, and Mestres address the same issue of prompting user on a computing device with instructions for performing a test task and determining the results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein testing device is further configured to present a question after a task has been performed in accordance with product testing instruction as suggested by Mestres into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit and Guttman’s workstation displaying testing instructions within displayed subtitles is further modified with the capability to present a success questionnaire upon successful completion of tasks, as suggested by Mestres, to teach wherein the testing device is further configured to present a question after a task has been performed in accordance with the product testing instruction.  This modification would have been motivated by the desire to address the need to provide a low cost, quick and reliable way of gathering usability data using the Internet (Mestres [0005]).

Regarding dependent claim 11, Margalit, in view of Guttman and Mestres, teach the product testing system of claim 10, wherein the non-transitory medium (see Margalit [0043] The feedback processor 120 then stores the test script, including the is configured to store an answer of the question in a test result file (see Mestres [0044] once the card sorting exercises are completed, participants are prompted with a questionnaire for feedback…and the qualified results will be stored in the behavioral database 270 (wherein the qualified results stored in the behavioral database suggests is configured to store an answer of the question in a test result file); the combination of Margalit, Guttman and Mestres taught test results are stored in the test script database per Margalit [0043]).
  
Regarding dependent claim 18, Margalit, in view of Guttman, teach the product testing system of claim 1, wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product (see Margalit [0017] FIG. 1 the application under test 104 is displayed on the display monitor of the workstation (wherein the testing device is configured to provide) within a user interface 106 (wherein the displayed screen on the monitor of the application under test 104 equates to the digital image), [0019] to display the subtitle bar 102 within the user interface 106, the workstation 108 includes a subtitle manager 110 coordinating the display of the subtitle bar 102 with actions performed by a tester (for allowing a first entity to perform) on the application under test 104 (product testing on the product) as displayed test instructions (and the product testing instructions) within the subtitle bar 102).
 testing device also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.  
	However, Mestres teaches testing device also configured for allowing a second entity to perform testing ([0039] FIG. 2 virtual moderator server 230…may need to know whether a participant has successfully completed a task…present another task to the participant, [0043] The progress of each participant in performing the task is monitored by a virtual study moderator…at step 344, responses associated with the task are collected and verified against the task quality control rules…a number of participants may be screened out for non complying with the task quality control rules…virtual moderator module determines whether or not participants have completed all tasks successfully; thus – virtual moderator server (testing device) monitors a number of participants in performing tasks (to perform testing) of which a number of participants may be screened out for non complying (wherein the number of participants that are screened out for non complying suggests a second entity) with task quality control rules).
Because Margalit, in view of Guttman, and Mestres address the same issue of prompting user on a computing device with instructions for performing a test task and determining the results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a testing device also configured for allowing a second entity to perform testing as suggested by Mestres into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit and Guttman’s workstation wherein the testing device is configured to provide the digital image and the product testing instruction for allowing a first entity to perform product testing on the product, and also configured to provide the digital image and the product testing instruction for allowing a second entity to perform product testing on the product.  This modification would have been motivated by the desire to address the need to provide a low cost, quick and reliable way of gathering usability data using the Internet (Mestres [0005]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Guttman, as applied in the rejection of Claim 1, and further in view of Larsen et al. (hereinafter Larsen), US 8,856,748 B1.

Regarding dependent claim 19, Margalit, in view of Guttman, teach all the elements of claim 1.
Margalit and Guttman do not expressly teach further comprising a test result retriever configured to obtain a first testing result for the product.  
However, Larsen teaches a test result retriever configured to obtain a first testing result for product (30:20-33 FIG. 20 illustrates user interface 2000 (further comprising a test result retriever) for reviewing test run results (configured to obtain) for a mobile application testing platform.  Interface 2000 may include grid view 2004 that include 
Because Margalit, in view of Guttman, and Larsen address the same issue of application testing and testing results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of a test result retriever configured to obtain a first testing result for product as suggested by Mathews into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit and Guttman’s workstation testing interface is further modified to present a grid view of screenshots of results of the application tested, as suggested by Larsen, to teach further comprising a test result retriever configured to obtain a first testing result for the product.  This modification would have been motivated by the desire to address the difficulties associated with providing sufficient quality assurance with user interface tools that integrate into mobile application developer tools and workflow (Larsen [0005]).

Regarding dependent claim 20, Margalit, in view of Guttman and Larsen, teach the product testing system of claim 19, wherein the test result retriever is also configured to obtain a second testing result for the product (see Larsen 30:20-35 FIG. 20 illustrates user interface 2000 for reviewing test run results (configured to obtain) for a mobile application testing platform.  In at least one of the various embodiments, interface 2000 may include sidebar pane 2002 that may be arranged to…test results.  The screenshot for each mobile computer may correspond to the test step that may be selected in sidebar 2002; thus – user interface 2000 (wherein the test .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Margalit in view of Guttman, as applied in the rejection of Claim 1, and further in view of Larsen and Holland.

Regarding dependent claim 21, Margalit, in view of Guttman, teach all the elements of claim 1.
Margalit and Guttman do not expressly teach wherein the product testing data comprises an interaction image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  
However, Larsen teaches wherein product testing data comprises an interaction image (30:20-33 FIG. 20 illustrates user interface 2000 for reviewing test run results for a mobile application testing platform.  Interface 2000 may include grid view 2004 that include screenshots for each mobile computer a mobile application was tested on, 31:5-10 test 2102 is shown with a description “Login button pressed in Login screen.” comprising test step “App Launched” that correspond with mobile computer screenshot displayed in accompanying grid view 2004, 31:42-58 FIG. 22 screenshot 2206 correspond to test step ”App Launched”; thus – test run results (wherein product testing  (4:30-37 During the test run at least one screenshot on each determined mobile computer may be generated based on at least one performed portion of the at least one test script, wherein the at least one screenshot may be stored on the server computer for use in reports…the server computer (and wherein product testing system further comprises a report generator) may generated a displayable report (configured to generate a report) that may include screenshot and a result for each executed portion of the at least one test script, 31:42-58 FIG. 22 screenshot 2206 correspond to test step ”App Launched” (having the interaction image)).
Because Margalit, in view of Guttman, and Larsen address the same issue of application testing and testing results, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein product testing data comprises an interaction image, and wherein product testing system further comprises a report generator configured to generate a report having the interaction image as suggested by Larsen into Margalit and Guttman’s testing system, with a reasonable expectation of success, such that Margalit and Guttman’s system with application under test is further modified to include a server computer than generates a displayable report including screenshot associated with interaction test steps, as suggested by Larsen, to teach wherein the product testing data comprises an interaction image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  This modification would have been motivated by the desire to address the difficulties associated with providing sufficient quality assurance with user interface tools that integrate into mobile application developer tools and workflow (Larsen [0005]).
Margalit, Guttman and Larsen do not expressly teach an interaction image indicating a tracked interaction of a tester with the digital image.
However, Holland teaches an interaction image indicating a tracked interaction of a tester with digital image ([0033] In some embodiments, recording indicator movement and input events includes recording images from display associated with GUI environment (wherein display associated with GUI environment equates to with digital image) as data in addition to recording indicator movement and input events as the user (indicating a tracked interaction of a tester) moves through the workflow associated with software application.  Images from display may be screen screenshots or screen captures.  For example, screen snapshots (and interaction image) from display may be recorded when input event occur).
Because Margalit, in view of Guttman and Larsen, and Holland address the same issue of tracking user interactions within an graphical user interface with a computing device, accordingly, it would have been obvious to one of one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of an interaction image indicating a tracked interaction of a tester with digital image as suggested by Holland into Margalit, Larsen and Guttman’s testing system, with a wherein the product testing data comprises an interaction image indicating a tracked interaction of a tester with the digital image, and wherein the product testing system further comprises a report generator configured to generate a report having the interaction image.  This modification would have been motivated by the desire to address the need for systems and methods to track or record a user’s actual horizontal interaction path within a website or other interactive software to understand the user’s behavior and without the need for an API integrated with the software application (Holland [0007], [0033]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De Paula et al., US 10,649,634 B2 (May 12, 2020) (2:47-67 recording device records a display screen and/or a user using UI…a video of a plurality of interactions of the user with the UI is captured by the recording device).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                 


/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143